AMENDMENT TO OFFER LETTER

This Amendment to Offer Letter is made and entered into this 14th day of May
2009 by and between Rackspace US, Inc. (the "Company") and John Lionato
("Lionato").

WHEREAS, Lionato's offer letter from the Company dated April 3, 2008 ("Offer
Letter") sets forth certain severance obligations in the event of a termination
without Cause or resignation for Good Reason any time prior to one year from
Lionato's start date; and

WHEREAS, the Compensation Committee of the Board of Directors has determined to
extend such period until December 31, 2009.

NOW THEREFORE, for and in consideration of the premises, and other good and
valuable consideration, the parties agree as follows:

Defined terms used herein and otherwise not defined herein shall have the
meanings as set forth in the Offer Letter.

Section 7 of the Offer Letter is amended to read in full as follows:

Severance Benefit

. If you are terminated without Cause or resign for Good Reason at any time
prior to December 31, 2009, in addition to any accrued but unpaid Base Salary,
accrued vacation and unpaid business expense reimbursements (the "Accrued
Obligations") the Company agrees to provide severance payment in the amount of
$330,000 payable in twelve equal monthly installments. Upon termination of
employment for any other reason, including in the event of your death or
disability, the Company's obligation shall be limited to the Accrued
Obligations.



For purposes of this Agreement, the term "Cause" shall mean (a) the commission
of, or plea of guilty or no contest to, a felony or a crime involving moral
turpitude or the commission of any other act involving willful malfeasance or
material fiduciary breach with respect to the Company or an affiliate, (b) gross
negligence or willful misconduct with respect to the Company or an affiliate.
The Board of Directors of Parent or its delegate, in its absolute discretion,
shall determine the effect of all matters and questions relating to whether you
have been discharged for Cause. "Good Reason" shall mean and will be deemed to
exist if, without your consent, (a) you suffer a material diminution in your
duties, responsibilities or effective authority or any adverse changes in your
title or position, (b) you suffer a reduction of Base Salary, (c) the Company
fails to pay any earned compensation or to provide for your vested benefits when
due and payable, or (d) any material breach of this offer letter; provided,
however, that (i) you must provide written notification of your intention to
resign within 60 days after you know of the event or condition giving rise to
Good Reason; (ii) such event or condition is not corrected, in all material
respects by the Company within 30 days of its receipt of such notice; and (iii)
you actually resign your employment with the Company not more than 30 days
following the expiration of such 30-day period.

This Amendment to Offer Letter is executed as of the date first written above:

RACKSPACE US, INC.



By: /s/ Wayne Roberts____________________

Wayne Roberts, Vice President, HR



 

/s/ John Lionato

_____________________



John Lionato

